TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT 10.2 Date: as of January 16, 2008 BEDFORD MARITIME CORP. BRIGHTON MARITIME CORP. HARI MARITIME CORP. PROSPECT NAVIGATION CORP. HANCOCK NAVIGATION CORP COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP. as joint and several Borrowers TBS INTERNATIONAL LIMITED as Guarantor THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN as Lenders DVB GROUP MERCHANT BANK (ASIA) LTD. as Facility Agent and Security Trustee THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND as Payment Agent DVB BANK AG THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND and NATIXIS as Swap Banks MOUNT WASHINGTON LLC as Arranger LOAN AGREEMENT relating to a loan facility of up to the lesser of $75,000,000 and 59% of the aggregate Fair Market Value of the Ships INDEX ClausePage 1INTERPRETATION[INSERT PAGE NUMBER] 2FACILITY[INSERT PAGE NUMBER] 3DRAWDOWN[INSERT PAGE NUMBER] 4INTEREST[INSERT PAGE NUMBER] 5INTEREST PERIODS[INSERT PAGE NUMBER] 6DEFAULT INTEREST[INSERT PAGE NUMBER] 7REPAYMENT AND PREPAYMENT[INSERT PAGE NUMBER] 8CONDITIONS PRECEDENT[INSERT PAGE NUMBER] 9REPRESENTATIONS AND WARRANTIES[INSERT PAGE NUMBER] 10COVENANTS[INSERT PAGE NUMBER] 11PAYMENTS AND CALCULATIONS[INSERT PAGE NUMBER] 12APPLICATION OF RECEIPTS[INSERT PAGE NUMBER] 13EVENTS OF DEFAULT[INSERT PAGE NUMBER] 14FEES AND EXPENSES[INSERT PAGE NUMBER] 15INDEMNITIES[INSERT PAGE NUMBER] 16NO SET-OFF OR TAX DEDUCTION[INSERT PAGE NUMBER] 17ILLEGALITY, ETC[INSERT PAGE NUMBER] 18ASSIGNMENTS AND PARTICIPATIONS; CHANGES IN LENDING OFFICE[INSERT PAGE NUMBER] 19VARIATIONS AND WAIVERS[INSERT PAGE NUMBER] 20NOTICES[INSERT PAGE NUMBER] 21GUARANTY[INSERT PAGE NUMBER] 22JOINT AND SEVERAL LIABILITY[INSERT PAGE NUMBER] 23SUPPLEMENTAL[INSERT PAGE NUMBER] 24THE FACILITY AGENT, THE PAYMENT AGENT AND THE SECURITY TRUSTEE[INSERT PAGE NUMBER] 25LAW AND JURISDICTION[INSERT PAGE NUMBER] 26WAIVER OF JURY TRIAL[INSERT PAGE NUMBER] 27PATRIOT ACT; OFAC AND BANK SECRECY ACT[INSERT PAGE NUMBER] 28POSITION OF THE LENDERS AND THE SWAP BANKS[INSERT PAGE NUMBER] SCHEDULE
